Name: 2013/176/EU: Commission Implementing Decision of 9Ã April 2013 correcting the Dutch version of Annex IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (notified under document C(2013) 1962)
 Type: Decision_IMPL
 Subject Matter: international trade;  trade;  trade policy;  agricultural activity;  tariff policy;  environmental policy;  agricultural policy
 Date Published: 2013-04-11

 11.4.2013 EN Official Journal of the European Union L 102/19 COMMISSION IMPLEMENTING DECISION of 9 April 2013 correcting the Dutch version of Annex IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (notified under document C(2013) 1962) (2013/176/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (d) of the second paragraph of Article 14 thereof, Whereas: (1) The Dutch language version of Directive 2000/29/EC as amended by Commission Directive 2002/36/EC (2) contains an error. In point 32.1 of Section I of Part A of Annex IV, the words met uitzondering van Europese en mediterrane landen have been wrongly inserted and must therefore be deleted. The other language versions are not affected. (2) Directive 2000/29/EC should therefore be corrected accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Concerns only the Dutch language version. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 April 2013. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 116, 3.5.2002, p. 16.